Citation Nr: 9912029	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-27 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for benign tremors.

2.  Entitlement to an increased evaluation for a lower back 
condition, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
September 1980, and from December 1980 to September 1991.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
March and June 1994 of the Department of Veterans Affairs 
(VA) Regional Office (RO), in Nashville, Tennessee.

A hearing was held in May 1996, in Nashville, Tennessee, 
before Jack W. Blasingame, who is the Board member rendering 
the determination in this claim and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107 (West Supp. 1996)(amending 38 U.S.C.A. § 7102(b) (West 
1991)).  A transcript of the hearing was produced and has 
been included in the claims folder for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran's lumbar condition produces restriction of 
motion and pain upon movement.  There is some neuropathy and 
severe narrowing of disc spaces.

3.  The veteran's service medical records show complaints of 
tremors of the hands.

4.  A doctor has diagnosed the veteran as having benign 
essential tremors; said condition is not a genetic or 
hereditary condition and the veteran has received treatment 
therefor continuously since service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent for 
intervertebral disc syndrome of the lumbar segment of the 
spine have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 5293 (1998).

2.  Benign essential tremors were incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increased in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

In May 1992, the veteran underwent a VA examination in order 
to determine the disabling effects of his low back condition.  
His back was found to be nontender with no fixed deformities.  
The range of motion test results were as follows:

Forward flexion			90 degrees
Backward extension			30 degrees
Left lateral flexion			35 degrees
Right lateral flexion			40 
degrees
Rotation to the left			40 degrees
Rotation to the right			45 
degrees

There was evidence of pain on motion when the veteran flexed 
forward caussing some limitation of his forward flexion.  
There was no evidence of neurological involvement; however, 
the neurologist who examined the veteran hypothesized that 
the veteran might have been suffering from intervertebral 
bulging discs.  He was diagnosed with chronic low back pain.  

As a result of that examination, the veteran was granted 
service connection and awarded a 10 percent evaluation in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 5295 
(1991).  VA Form 21-6796, Rating Decision, July 7, 1992.  

The veteran then submitted a claim for an increased 
evaluation.  To support his claim, he proffered medical 
records from the Fort Campbell, Kentucky, Army Medical 
Center.  These records showed a diagnosis of intervertebral 
disc disease.  He then underwent a VA physical examination.  
See Spine Exam, November 15, 1996.  The examiner noted that 
the veteran complained of low back pain, stiffness, and 
soreness.  The veteran also reported that he had shooting 
pain to the left buttock but not to the lower extremities.  
Upon examination, the findings were:

	. . . he has normal spinal 
curvature.  There is no leg length 
discrepancy.  He stands and walks with 
normal station and gait.  He is able to 
walk on his heels and toes without 
difficulty.  He does have limited motion 
in the lower back with 40 degrees of 
flexion, 20 degrees of extension, and 20 
degrees of lateral bend to each side.  He 
has 60 degrees of rotation of the trunk 
to each side.  There is dysrhythmia with 
all motion of the lower back.  The deep 
tendon reflexes are 2+, active, and equal 
bilaterally at the knees and ankles.  
Straight leg raising test is negative.  
There is no demonstrable loss of 
sensation.

D.  SPECIFIC:

1.  No postural abnormality.
2.  No fixed deformity.
3.  Muscles in the back weak.
4.  Range of motion as listed above.
5.  There is dysrhythmia on all motion of 
the lower back.
6.  Neurological examination 
physiological.

E.  DIAGNOSTIC TESTS:  X-ray films of the 
lumbosacral spine reveal severe narrowing 
of the L5-S1 intervertebral disk space 
with sclerosis of the opposing bony level 
surfaces.

F.  DIAGNOSIS:
1.  Degenerative arthritis at the 
lumbosacral level.
2.  Degenerative disk disease, 
lumbosacral level, severe.

In my opinion, he does have degenerative 
arthritis and degenerative disk disease 
at the L5-S1 level.  According to his 
history, the onset of his problem was 
just prior to entering active duty.  Then 
the conditions of active duty gradually 
increased the severity of the signs and 
symptoms of his degenerative disk disease 
in the lumbosacral spine.

The RO has rated the veteran as 20 percent disabling pursuant 
to 38 C.F.R. Part 4, Diagnostic Code 5293 (1997), for chronic 
low back pain with degenerative disc disease and arthritis at 
the lumbosacral level.  VA Form 21-6796, Rating Decision, 
September 8, 1997.  Pursuant to 38 C.F.R. Part 4, Diagnostic 
Code 5293 (1998), intervertebral disc syndrome will be rated 
as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.
				60 Percent Disabling


Severe; recurring attacks, with 
intermittent relief.
				40 Percent Disabling

Moderate; recurring attacks.
				20 Percent Disabling

Mild.				10 Percent 
Disabling

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45 (1995) were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, the Board must consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 (1998), separate from any consideration of 
the veteran's disability under the diagnostic codes.  See 
DeLuca, 8 Vet. App. 202, 206 (1995).  Functional loss may 
occur as a result of weakness or pain on motion of the 
affected body part.  38 C.F.R. § 4.40 (1998).  The factors 
involved in evaluating, and rating, disabilities of the 
joints include: weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (1998).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors that must 
be considered when rating the veteran's joint injury.  See 
DeLuca, 202 Vet. App. 202, 206-07 (1995).

In deciding whether an increased evaluation is warranted, it 
must be determined whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The various examination 
results, along with the information provided by the veteran, 
attest to the severity of his spinal condition.  Both 
military and VA medical records confirm degenerative disc 
disease.  Moreover, they do reflect an increase in severity 
of the condition in that they reveal pain and reduced range 
of motion results that would entitle him to a higher rating.  
They also chronicle restricted movement, some neuropathy, and 
narrowing of joint spaces. 

While the clinical findings do not exactly mirror the 
evaluation criteria for a 60 percent schedular disability 
rating, the evidence more closely approximates the higher 
rating pursuant to the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 5293 (1998), versus that of a 20 or 40 
percent evaluation.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1998).  Therefore, a 60 percent evaluation for a lower back 
disability with disc involvement is granted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 4.1, 4.2, 
4.10, Part 4, Diagnostic Code 5293 (1998).

II.  Service Connection

The veteran has been diagnosed as suffering from a benign 
essential tremor.  He contends that this condition began 
while he was in service and he asks for VA benefits for said 
disability.  The RO has denied his claim and he has appealed 
to the Board for review.

A claim before the Board for service connection must be well-
grounded.  A well-grounded claims requires more than mere 
allegations; it must be plausible and with merit.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  For a claim to be well-grounded, there 
must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this regard, the veteran's discharge physical shows 
complaints of a tremor and he has been recently diagnosed 
with an actual tremor condition.  It is plausible that these 
conditions are etiologically related.  Therefore, the Board 
finds that the veteran has presented a well-grounded claim.  
Additionally, the facts relevant to this appeal have been 
properly developed and the obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
Id.

Under 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service-connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Moreover, per 38 C.F.R. § 3.310 (1998), a 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered as part of the original decision.

The veteran retired from the US Navy in September 1991.  
Prior to undergoing a retirement physical, the service 
medical records were silent for findings of or treatment for 
tremors, either benign hereditary tremors or benign essential 
tremors.  However, at the time of his retirement physical, he 
reported on his SF 88, Report of Medical History, dated 9 
July 1991, that he experienced nervous hand tremors.  The 
doctor performing the retirement physical did not mention the 
tremors though on the actual physical examination.  

In June 1992, the veteran underwent a neurological 
examination in conjunction with his initial claim before the 
VA.  Per the medical examination record, the doctor wrote:

In addition to the above, patient 
described tremor of his hands.  There is 
no family history of tremors.  He 
ascribed the tremor to stress over the 
past few years.

....

4.  The tremor has the character of 
essential tremor or anxiety.  The tremor 
may have no pathophysiological 
relationship to the other complaints.  
Anxiety could contribute to the patient's 
complaints.

A definitive diagnosis was not given and the veteran was not 
prescribed medications to reduce or combat the tremors.

The record then shows that the veteran received treatment for 
a tremor at the Fort Campbell, Kentucky, Army Medical Center.  
At that time, the tremor was thought to be due to 
genetics/heredity.

In conjunction with the veteran's appeal of his claim, the 
Board, in October 1996, remanded the claim to the RO for the 
purpose of discovering more about the tremor condition.  An 
examination was conducted producing the following results:

C.  OBJECTIVE FINDINGS:

When the patient extends his hand he has 
a low amplitude 4 to 6 hertz tremor.  
This is of a very low amplitude and it 
only occurs when the hands are extended.  
There is no tremor at rest.  I do not see 
on this examination any tremor.

....


F.  DIAGNOSIS:

1.  This patient has the disorder called 
benign essential tumor.  It is very 
similar to the disorder called benign 
familial tremor except there is no family 
history.  The patient has had a remand 
with specific questions asked.

The question states, "If an organic 
cause is disclosed, it should be 
determined to what extent, if any, 
symptoms attributable to an organic 
disability can be differentiated from 
symptoms caused by or associated with a 
psychiatric condition."

The patient has a fairly well-known 
disorder that is rather common.  It is 
generally considered to be organic 
without any associated psychiatric 
disorder.  The tremor usually gets worse 
when a person is under stress, but 
otherwise is not associated with any 
psychiatric disabilities.

The board also specified, "The RO . . . 
should specifically ask the examining 
physicians to comment on whether the 
veteran's service induced the tremors or 
whether they are caused by genetics."

In this type of disorder, there is no 
cause discovered and is not especially 
common in veterans, but is seen in people 
in all walks of life without military 
service and with military service.  In 
some cases it is cause by genetics, but 
not in this particular individual.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The veteran has a 
current disability - benign essential tremor.  He had at 
least symptoms and manifestations of a tremor while he was in 
service.  There is continuity of symptoms, treatment, and 
diagnoses of a tremor condition since the veteran left 
service.  Although the veteran did not have a definitive 
diagnosis of his condition until 1996 - five years after his 
retirement - the Board finds that the evidence is at least in 
equipoise, and that the veteran is entitled to the resolution 
of any doubt in his favour.  It is felt that to conclude that 
his condition did not have its origins, or its onset, during 
service would not withstand the scrutiny of the United States 
Court of Appeals for Veterans Claims.  Hence, service 
connection for benign essential tremors is granted.


ORDER

1.  An evaluation of 60 percent for intervertebral disc 
syndrome of the lumbar segment of the spine is granted, 
subject to the regulations governing the disbursement of 
monetary benefits.

2.  Entitlement to service connection for benign essential 
tremors is granted.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

